WHEELER, District Judge.
Paragraph 398 of the tariff act of 1890 provides for a duty “on webbing, * * *' cords and tassels, dress trimmings, laces and embroideries, head nets, buttons, or barrel buttons, or buttons of other forms, for tassels or ornaments, wrought by hand or braided by machinery any of the foregoing which are elastic or non-elastic, made of wool, worsted, the hair of the camel, goat, alpaca, or other animals.” These articles are dress trimmings of mohair, woven in the piece, and cuL apart and hemmed hv hand. They were assessed as dress trimmings under this paragraph, instead of as manufactures of wool and of hair of animals, not specially provided for under paragraph 392. They are included in 398, unless the words “wrought by hand or braided by machinery” apply to dress trimmings. These words are, however, directly connected with “buttons of other forms, for tassels or ornaments,” and separated by “or” from the articles preceding these buttons. Therefore. most; naturally and grammatically, these words do not apply to articles before this “or.” The following words of description are carried back to all the articles by the broad words “any of the foregoing”; and these specific words, “wrought by hand or braided by machinery,” would also, if intended to apply hack to all the articles, have been placed after, and brought under the meaning of, these general words. These articles seem to be dress trimmings, specifically described in 398, and to have been properly assessed as such. Decision affirmed.